                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE

 UNITED STATES OF AMERICA                     )
                                              )
 vs.                                          )   No. 3:19-CR-00162
                                              )       REEVES/POPLIN
 TRAVIS COFER                                 )


                                        ORDER

       Magistrate Judge C. Clifford Shirley filed a Report and Recommendation

recommending the Court: (1) grant defendant’s motion to withdraw his not guilty plea; (2)

accept his plea of guilty to the charge in the Indictment; (3) adjudicate defendant guilty of

the charge set forth in the Indictment, that is, embezzlement of union funds, in violation of

29 U.S.C. § 501(c); and (4) find defendant shall remain on bond with conditions of release

until sentencing in this matter [Doc. 13]. Neither party filed a timely objection to the

Report and Recommendation. After reviewing the record, the Court agrees with the

Magistrate Judge’s Report and Recommendation. Accordingly, the Court ACCEPTS and

ADOPTS the Magistrate Judge’s Report and Recommendation [Doc. 13] pursuant to 28

U.S.C. § 636(b)(1) and ORDERS as follows:

       (1)    Defendant’s motion to withdraw his not guilty plea is GRANTED.

       (2)    His plea of guilty to the charge in the Indictment is ACCEPTED;

       (3)    Defendant is hereby ADJUDGED guilty of the charge set forth in the

              Indictment, that is, embezzlement of union funds, in violation of 29 U.S.C. §

              501(c); and
(4)   Defendant shall remain on bond with conditions of release until sentencing

      in this matter.

SO ORDERED.

ENTER:




                          ____________________________________________
                          PAMELA L. REEVES
                          CHIEF UNITED STATES DISTRICT JUDGE




                                   2
